Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 6/24/2021.
Claims 1, 4, 19 and 20 have been amended.
Claims 10-12 were previously cancelled.
Claims 1-9 and 13-23 are pending.
Response to Arguments/Amendments
Applicant’s arguments regarding the 35 U.S.C. § 103(a) rejection have been considered but are not persuasive. Applicant presents summaries of the applied references and specific arguments against Lam reference suggesting that Lam does not teach the newly amended claim limitations. Applicant then states regarding claim 4 that “...the references are not from the same field of endeavor and lack any other basis to be analogous art...”, and that, “...it is not clear how this question tree functionality of McGovern could be applied to the systems of a recruiter or an employer rather than being used in order to provide additional screening functionality for screening out unqualified applicants.” Regarding claims 21-23 applicant argues, “...it does not appear that Soni teaches any particular messaging functionality whereby messages from the user may be selectively obfuscated...” Examiner notes that neither Lam nor Soni references are used in the present rejection, therefore the arguments against Lam and Soni are moot.  In  “...it is not clear how this question tree functionality of McGovern could be applied to the systems of a recruiter or an employer rather than being used in order to provide additional screening functionality for screening out unqualified applicants...” it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). As it relates to McGovern reference, and claim 4 limitation, “...wherein the method further comprises: generating a plurality of questions to be asked to the user through an iterative process, wherein a first answer of the user to a first question in the plurality of questions is used to generate a second question to be answered by the user...”, Examiner again points out that McGovern teaches Fig 26, question tree, Fig 27A and 27B, ¶8: “...presenting a user with a first question, receiving an answer to the first question, presenting a user with one or more subsequent questions, receiving an answer to each of the subsequent questions, wherein at least one subsequent question is selected based on an answer provided to a previous question...”;¶91: “...a seeker's (either employment seeker or employee seeker) profile (i.e., background and preferences) can be entered and/or edited iteratively. After matching is performed, the seeker can be prompted to provide additional information or alter existing information in response to various conditions... Answering iterative data collection questions causes the search/match results to be quickly updated to reflect the new match the series of questions can branch, resulting in different questions being asked depending upon the answers given to one or more previous questions...”. In this case, Ebrahimian discloses a method/system for recruiting, interviewing, reviewing, hiring and retaining employees within a business. Ebrahimian further teaches that the employer can create a job description using tools and templates and answering questions related to skills and the job position (¶84).  Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Yuan also teaches a computer system whereby one or more descriptions of job openings are provided by one or more employers by answering an online questionnaire via an online interface (i.e. web browser or API). Carter discloses a method/system for presenting employment analysis and recommendation via an employment matching server system. Carter further teaches that employer profile information may be a composite of user personality questionnaire, user values questionnaire, organization culture/values questionnaire, work satisfaction questionnaire, and others. McGovern is used to teach an employee seeker match profile collection and management technique including a method for presenting a user with a first question, receiving an answer to the first question, presenting a user with one or more subsequent questions, receiving an answer to each of the subsequent questions, wherein at least one subsequent question is selected based on an answer provided to a previous question.  A person of ordinary skill in the art would have been motivated to combine the known data collection and management features of McGovern to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 13-16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimian, et al., US Patent Application Publication No US 2009/0228323 A1 in view of Yuan US Patent Application Publication No 2016/0255034 A1, in further view of Carter, US Patent Application Publication US 2015/0006422 A1.
With respect to Claims 1, 19 and 20,
Ebrahimian discloses,
providing the automated job description system, the automated job description system comprising a processor, a memory, and a network connection(¶31: “…the process may be managed and automated by a SaaS provider…”;¶32: “…FIG. 3 depicts further details of the step of the  ..”)
generating at least one question to be provided to a user, providing the at least one question to the user, receiving at least one answer from the user, (¶32: “…the employer can perform step 302 ( creating a job description) locally, using tools, and templates residing locally at the employer client 306…”) Examiner interprets an employer creating a template, or modifying an existing template of Ebrahimian as teaching the intended function of applicant’s providing…question, and receiving …answer.
non-transitory computer-readable medium on which is stored program code(¶52: “…the term "machine-readable medium" includes, without limitation, any computer program product, apparatus and/or device (e.g., 
Ebrahimian discloses all the above limitations, Ebrahimian does not distinctly describe the following limitations, but Yuan however as shown discloses,
automated job description system comprising a natural language processing engine, (¶16: “…intelligent messaging system…”;¶17: “…the social network system 20 provides an application programming interface (API) module via which third-party applications can access various services and data provided by the social network service. For example, using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific…”; ¶128: “…analyze data from a large-scale comparison of resumes to job openings using a method selected from machine learning… Natural Language Processing…”)
parsing the at least one answer into one or more specified job requirements;(¶83: “…For each description of a job opening that has been parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;)
data mining, via the network connection, employment data for one or more extrinsic job requirements;(¶11: “…The application logic layer includes various application server modules 14, which, in conjunction with the user interface module(s) 22, generates various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer…”;¶81-¶87; ¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”;¶85: “…the system runs parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;¶86: “…system may communicate with one or more Internet-based social networks of which the candidate is a member, and extract further data and information about the candidate…”;¶87: “…It is also possible for the system to access one or more other databases and retrieve external data relevant to the candidate's resume…”)
generating a preliminary job description based on the one or more specified job requirements and the one or more extrinsic job requirements; and providing the preliminary job description to the user. (¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
sourcing a plurality of candidates based on the one or more specified job requirements and the one or more extrinsic job requirements of the preliminary job description, (¶17-¶21; ¶17: “…the social network system 20 provides an application programming interface (API) module via which third-party applications can access various services and data provided by the social network service. For example, using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service…”;¶18: “…an intelligent messaging system 200 includes a score generation module 202, a display module 204, and a database 206. The modules of the intelligent messaging system 200 may be implemented on or executed by a single device such as an intelligent messaging device, or on separate devices interconnected via a network…”; ¶75: “… creating a first list of scores associated with each of the one or more descriptions; identifying for each of the one or more descriptions those resumes in the first list whose score exceeds a first threshold fit; and communicating a notification of a selected resume to an employer if the selected resume has a score that exceeds the first threshold fit for a description of a job opening provided by that employer…”;¶83-¶87;¶85: “…the system runs parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;¶86: “…system may communicate with one or more Internet-based social networks of which extract further data and information about the candidate…”;¶87: “…It is also possible for the system to access one or more other databases and retrieve external data relevant to the candidate's resume…”)
 wherein the plurality of candidates are sourced in substantial real time and displayed to the user as they are sourced; (¶85: “…This may happen immediately, upon entry of the resume into the system, or it may happen as part of a batch process so that after some number, say 20, 50, or 100, of resumes are input, each is parsed to extract certain candidate features that are present…”;¶140: “…As a new resume job pairing is scored in real time, results of the feature calculations are modeled against these functions utilizing a supervised Bayesian classifier approach, and a difference in fit is determined for each feature… The resulting score quantifies the viability of a candidate-job pairing…”)
2Application No.: 16/162,680Attorney Docket No.: 08750003USResponse to Office Action of September 9, 2020performing at least one job description adjustment to said preliminary job description, said at least one job description adjustment based on at least one job description adjustment request received from the user and based on the preliminary job description provided to the user. (¶143: “..calculating a score for each of the one or more descriptions of job openings, wherein the score is based on a match between the plurality of candidate features in the resume and the plurality of job features in the description of the job opening, creating a first list of scores associated with each of the one or more descriptions, identifying for each of the one or more descriptions those creating a second list of scores associated with each of the one or more resumes, identifying for each of the one or more resumes those descriptions in the second list whose score exceeds a second threshold fit, and communicating a notification of a description of a job opening to each candidate whose resume has a score that exceeds the second threshold fit for that job opening…”) 
the automated job description system configured to perform a set of steps in order to train the automated job description system via automated dialectic generation of the job description(¶72: “…The present technology is based on an approach in which a combination of information in a candidate's resume, a description of the job opening (the job description), and external data such as social media information about the candidate and salary information about the positions the candidate has held is utilized to inform a set of machine learning algorithms that match job openings to candidates by calculating a score, referred to herein as a suitability score. The result is a scoring function, a tool that combats inefficiency in the labor market by automatically and rapidly surfacing optimal candidates…”;¶128:”… a method selected from machine learning; neural networks and other multi-layer perceptrons; support vector machines; 
a network connection to perform a set of steps comprising training the computer system as an automated job description system via automated dialectic generation of the job description, (¶72: “…The present technology is based on an approach in which a combination of information in a candidate's resume, a description of the job opening (the job description), and external data such as social media information about the candidate and salary information about the positions the candidate has held is utilized to inform a set of machine learning algorithms that match job openings to candidates by calculating a score, referred to herein as a suitability score. The result is a scoring function, a tool that combats inefficiency in the labor market by automatically and rapidly surfacing optimal candidates…”;¶128: “…a method selected from machine learning; neural networks and other multi-layer perceptrons; support vector machines; principal components 
Ebrahimian discloses a method/system for recruiting, interviewing, reviewing, hiring and retaining employees within a business. Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging intelligent system as taught by Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract, ¶75,¶81-¶84).


triggering, based on the at least one job description adjustment, dynamic updating of a ranking of each of the plurality of candidate wherein each of the plurality of candidates is ranked with respect to each other candidate in the plurality of candidates and wherein triggering dynamic updating of the ranking comprises adjusting a relative position of at least one candidate with respect to at least one other candidate,, and updating the displayed plurality of candidates to show at least one new candidate having a changed ranking.(¶3: “... The matching service then correlates that user's profile with others in its database to access which profiles are compatible, i.e. which users have the potential for a successful relationship when matched...”;¶88;¶118: “....The system may present anonymized automatic search results 15008 based on a plurality of business rules, action-optimized algorithms and computed compatibility with a job description uploaded by an employer .. automatic search details 15018, edited search details 15020, candidate contact 15024, save/discard profiles 15022, receive candidate communication 15026 and others...”;¶128: “...Employers searching for candidates may search in at least three ways. First is an automatic search which includes searching and scoring based on an automatic process solely using an available job listing. Second is a refined search which includes searching and scoring based on user defined search  a custom search which includes searching and scoring based solely on user defined search terms. In many embodiments employers must be subscribers in order to use custom search capabilities...”;¶130;¶132;¶145:“...FIG. 21B shows an example embodiment of a search result screen as may be presented to an employer including a search field (expanded from FIG. 21A to include more search fields) and candidate profiles ranked from highest to lowest total compatibility rating...”;¶152: “... FIG. 24 shows a recruiter flow for a refined candidate search 24000 in accordance with the present invention... After the candidate list has been submitted to a total fit scorer in step 24018 the system may display search results ordered by best total fit to least total fit for the recruiter to review in step 24020...”;.¶175: “..., the system may present automatic search results 30014 of candidates who may meet qualifications for the position. The system may then present refined search results 30016 and/or a compatibility report in 30018...”;¶184: “... If the employer is entering a custom search, at LEAST one parameter is necessary before a search will run. When the employer has entered all the search terms, they can then search or refine a current search based on those terms. When the search button is pressed, the query should remain and the number of compatible candidates should be displayed...”;¶186: “...Search results may appear in three forms depending on the type of search performed: automated, refined, and custom...For refined search if the employer refines an automated search, the results will be generated using a query built from the job listing's zip code, title, and newly entered search terms and then scored for compatibility. For custom search results, if the employer launches a custom search, the results will be generated using a query solely from the terms and weights provided. No compatibility scoring may be performed and ranking may be by search fit...”;¶188: “...A default ranking for the search results if compatibility data is available is a "best match" ranking. The algorithm for best match may take personality, values, and skills compatibility into account...)
Carter teaches an automated method/system for presenting employment analysis and recommendation via an employment matching server system based on a plurality of business rules, and action-optimized algorithms. Carter further teaches presenting search results in various forms including customizing/refining an automated search. Carter further teaches a messaging system for allowing hiring companies to send messages to candidates, and allow candidates to reply. Ebrahimian discloses a method/system for recruiting, interviewing, reviewing, hiring and retaining employees within a business. Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Yuan further discloses calculating and development of a suitability scores for candidates via a dynamic process. A person of ordinary skill in the art would have been motivated to combine the known employer custom/refinement search features of Carter to the method/system for online updating the displayed plurality of candidates to show at least one new candidate having a changed ranking...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such employer custom/refinement search features into similar systems, hence resulting in an improved method/system for employer custom search results and displaying rankings by search fit (¶184, ¶186, ¶187). Ebrrahimian, Yuan and Carter are directed to the same field of endeavor since they are related to receiving and processing search queries, evaluating and presenting search results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging system of Yuan and the employer custom/refinement search features as taught by Carter since it allows for generating, ranking and displaying employer custom search results (¶184, ¶186, ¶187).
Independent claims 19 and 20 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale


With respect to claim 2,
Ebrrahimian, Yuan and Carter disclose all of the above limitations, Ebrahimian further discloses,
identifying a job subject area; and automatically loading, with the processor, a job description template for the job subject area, (¶31, ¶32: “…FIG. 3 depicts further details of the step of the employer creating a job description… employer accesses a software as a service (SaaS) provider 304 (such as HiAiM, Inc.) using an employer client 306, where the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs … the connection is over a high speed internet connection…”)
the step of automatically loading the job description template comprising at least one of the set of: retrieving the job description template from a memory, and automatically retrieving the job description template via the network connection;  11608750003US (¶32: “…the connection is over a high speed internet connection…the employer can perform step 302 (creating a job description) locally, using tools, and templates residing locally at the employer client 306…”)
Yuan further discloses,
wherein the step of generating a preliminary job description comprises modifying the job description template based on the one or more specified job requirements and the one or more extrinsic job requirements (¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
Ebrrahimian, Yuan and Carter are directed to the same field of endeavor since they are related to receiving and processing search queries, evaluating and presenting search results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian and the employer custom/refinement search features with the intelligent messaging system of Yuan since it allows for creating, modifying and uploading a plurality 

With respect to claim 3, 
Ebrahimian, Yuan and Carter disclose all of the above limitations, Ebrahimian further discloses,
identifying an existing job description for a position, the existing job description comprising at least one of the set of: an unposted job description, and a previously-posted job description provided in the memory or via the network connection; automatically loading, with the processor, the existing job description; (¶32: “…the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs claim 13: “…the creating step further comprises: providing templates of job descriptions…”)
Yuan further discloses,
wherein the step of generating a preliminary job description comprises modifying the job description template based on the one or more specified job requirements and the one or more extrinsic job requirements. (¶83;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
Ebrahimian, Yuan and Carter are directed to the same field of endeavor since they are related to receiving and processing search queries, evaluating and presenting search results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian and the employer custom/refinement search features as taught by Carter with the intelligent messaging system of Yuan since it allows for creating, modifying and uploading a plurality of job features/attributes for a job description by an employer (Abstract, ¶75,¶81-¶84).

With respect to claim 6,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Ebrahimian further discloses,
receiving a revised job description from the user; and automatically posting the revised job description in at least one job database(¶32: “…where the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs…”)


With respect to claim 7,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Yuan further discloses,
based on the revised job description received from the user, performing at least one of: generating at least one further question to be provided to a user, providing the at least one further question to the user, receiving at least one further answer from the user, and parsing the at least one answer into one or more revised job requirements;(¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer….”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills…”)
 and data mining, via the network connection, employment data for one or more revised job requirements, and generating at least one comparison based on the mined employment data.(¶81: “…job descriptions can also be 
Ebrahimian, Yuan and Carter are directed to the same field of endeavor since they are related to receiving and processing search queries, evaluating and presenting search results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian and the 

With respect to claim 8,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Yuan further discloses,
selecting a first communications method for providing the at least one question to the user; receiving the at least one answer from the user via a second communications method and updating a communications preference to be the second communications method.(Abstract: “profile data sender…recipient…”;¶12: “…the data layer includes several databases, such as a database 28 for storing profile data …contact information...”;¶17: “...using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific. In particular, some third-party applications may reside and execute on one or more mobile devices (e.g., phone, or tablet computing devices) having a mobile operating system...”; ¶25: “...member profile attributes...preferences....URLs on a profile  input one or more job openings by answering an online questionnaire and by filling out fields in one or more forms via an online interface such as a web-browser. The fields are designed to provide to the computer system sufficient information about the job opening that the suitability of one or more candidates can be assessed. An employer who has many job openings and/or who expects to use the system frequently will probably establish a secure login, or develop a portal or application program interface (API) to the system in order to facilitate efficient upload of positions as they become available…”; ¶101: “...The computer system then communicates 240 a notification of one or more selected resumes to an employer, or other third party submitter of the description....The notification can be communicated by any electronic means, including by e-mail, text message, FAX (facsimile), or some other automatically generated written notification. In one embodiment, the notification is a message stored on the computer system that the employer will see on their next login to the system. So the notification need not be a copy of the resume itself, but simply an indication that the employer or recruiter should access the system and view the resume and profile of a particular candidate...”;¶153;¶164-¶166)”
Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to 

With respect to claim 9,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Yuan further discloses,
wherein the data mining step is specifically a salary mining step, and wherein the salary mining step includes: identifying one or more comparable openings, wherein a comparable opening is an opening with a plurality of similar attributes selected from the set of: a location, a title, a responsibility of a worker in a hiring company, and a posted responsibility of a job description posted in a job database; and determining a salary or salary range from each of the one or more comparable openings.(¶72: “…salary information about the positions the candidate has held is utilized to inform a set of machine learning algorithms that match job openings to candidates by calculating a score, referred to herein as a suitability score…”;¶116: “…previous versus current salary expectations… unique analysis of data from the Bureau of Labor and Statistics and many other available sources… many additional external data sources are utilized for each suitability score calculation…”;¶141: “…salary surveys, scraped data from the web…”)
Ebrahimian, Yuan and Carter are directed to the same field of endeavor since they are related to receiving and processing search queries, evaluating and presenting search results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian and the employer custom/refinement search features as taught by Carter with the intelligent messaging system of Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract,¶72, ¶116).




With respect to claim 13,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Ebrahimian further discloses,
receiving at least one of an approval message or a disapproval message for at least one of the plurality of candidates(¶24: “…Evaluators whether of a screening interview or of follow up interviews can provide rankings of the suitability of a candidate, which rankings can then be compiled…”;Fig 4, ¶37: “…Whether one or multiple people reviews the resume and video, this embodiment provides the ability to save mental impressions and comments regarding the candidate… the reviewers score the candidate on a set scale, or otherwise indicate the desire or level of interest in inviting the candidate back for a screening interview… If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…”) Examiner interprets the evaluators, reviewers rankings and/or score reflecting the desired or level of interest in inviting a candidate back of Ebrahimian as teaching the intended function of applicant’s approval or disapproval message.

With respect to claim 14,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Ebrahimian further discloses,
receiving a disapproval message for a candidate in the plurality of candidates,(¶50: “…If the candidate meets the minimum standards, an offer and, based on the disapproval message, generating at least one question to be provided to the user regarding the suitability of the candidate(¶49: “…The SaaS provider will also facilitate the due diligence check on the candidates in step 704. An email will be sent to the candidates' listed references with a set of questions or a link to a web site containing the questions. In responding to the questions at the web site, the reference may respond in recorded audio (using computer microphone), audio-video (using webcam), or in writing. The reference would be given an option to check a box for how he would like to respond to the question, e.g. audio, audio/video, or written. Optionally the reference may call a listed contact to provide the desired answers. The SaaS provider may coordinate the verification of pervious employment, educational back ground and listed authorship citations, e.g., through web services integration. The employer will be sent the results of the due diligence to determine if anything would prevent the employer from extending an offer to any of the candidates. Additionally, the responses from the references may increase or decrease the rankings given by the evaluators, so those people may also be provided this information as part of the evaluation process, either before or after the 

With respect to claim 15,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Ebrahimian further discloses,
receiving a disapproval answer from the user, and, based on the disapproval answer, updating a job description.( ¶24: “…Evaluators whether of a screening interview or of followup interviews can provide rankings of the suitability of a candidate, which rankings can then be compiled…”;Fig 4, ¶32: “…modify an existing template to meet the company’s unique needs…”;¶37: “…Whether one or multiple people reviews the resume and video, this embodiment provides the ability to save mental impressions and comments regarding the candidate… the reviewers score the candidate on a set scale, or otherwise indicate the desire or level of interest in inviting the candidate back for a screening interview… If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…”) Examiner interprets the evaluators, reviewers rankings and/or score reflecting the desired or level of interest in inviting a candidate back of Ebrahimian as teaching the intended function of applicant’s approval or disapproval message.


With respect to claim 16,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Ebrahimian further discloses,
receiving an approval message for a candidate in the plurality of candidates; identifying, from a calendar of a user, a potential interview time, and identifying, from a set of preferences of a user, a potential interview method; and automatically preparing and sending an interview request for the potential interview time and the potential interview method(¶37: “…It is noted that typically only one person will review the resume and video (if provided) to make a determination whether to invite the candidate for a screening interview. If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…dates/times are provided from which the candidate can select or suggest more convenient times. The email also may contain a link to the interview room. The proposed times may be based on the candidate's previously identified times of availability, if provided. Alternatively, the system can check the schedules of the interviewer(s) and provide a selection of available times to the candidate for the screening interview…”;¶50: “…If the candidate meets the minimum standards, an offer of employment is extended...”)



With respect to claim 21,
Ebrahimian, Yuan and Carter disclose all of the above limitations, Carter further discloses,
further comprising receiving, from the user, a message to be provided to a candidate in the displayed plurality of candidates and providing the message via the automated job description system wherein a profile of the user in the automated job description system stores name and contact information of the user (Fig 14, ¶110: “...The system may present automatic search highlights 14012 and send email or push notifications 14018 to the candidate. The candidate may also receive employer communication 14010... employer contact 14026, save/discard listings 14028, and others....”; ¶116: “...Detailed match notifications may include notification of compatible jobs with specific information and/or contact links. Contact notifications may include notifications that an employer has sent a message...”;¶160; ¶161: “....: “.The hiring manager will have to go through the candidate registration process. The hiring manager's details may already be pre-populated (Name, and email) and the hiring manager may have a status of a pre-registered job seeker. The hiring manager may have to select a valid password in order to register or choose to register through a third party API. If the hiring manager registers through web-form email no validation may be required. Once registered, the hiring manager may go through the same flow as a candidate..”;¶174: “...From the homepage 30002 the employer may register 30004 using a registration process or sign full name and company name. ..”;¶176: “...From a compatibility report an employer may be able to send a new message 30032 to a candidate...”;¶178: “...upon registration, employers may be required to fill out a company profile and/or information form. The company profile form may contain full name, company name, email, phone number, location,...”;¶190: “...The messaging system will have the following components: contact initiation link for employers, appears on a candidate listings, appears on a candidate's compatibility profile, appears on a candidate "Applied" messages, message display and editing screen for employers and candidates, a reply link for candidates and employers that appears on messages, and others...”)
wherein the automated job description system obfuscates the name and contact information of the user in the message(¶116: “...Generic match notifications include notification of compatible jobs but may not provide specific information or contact links. …”)
Carter teaches an automated method/system for presenting employment analysis and recommendation via an employment matching server system based on a plurality of business rules, and action-optimized algorithms. Carter further teaches presenting search results in various forms including customizing/refining an automated search. Carter further teaches a messaging system for allowing hiring companies to send messages to candidates, and allow candidates to reply. Ebrrahimian, Yuan and Carter are directed to the 

With respect to claim 22, 
Ebrahimian, Yuan and Carter disclose all of the above limitations, Ebrahimian further discloses,
further comprising: receiving an approval message for a candidate in the plurality of candidates; (¶23; ¶37: “... Whether one or more reviewers, in step 408 the reviewers score the candidate on a set scale, or otherwise indicate the desire or level of interest in inviting the candidate back for a screening interview...¶50: “…best candidate for the position…receiving an electronic resume of a candidate or a link to the resume of the candidate from a source in response to a job description for a position. The resume is reviewed by one or more persons to determine whether to invite the candidate for a screening interview. An electronic invitation is sent to a selected candidate for an on-line video interview in a virtual interview room, approval or disapproval message.
Carter discloses,
receiving, from the user, a message to be provided to the candidate; and providing the message via the automated job description system, (Fig 14, ¶110: “...The system may present automatic search highlights 14012 and send email or push notifications 14018 to the candidate. The candidate may also receive employer communication 14010... employer contact 14026... ¶116: “...Candidates may receive various types of email messages and other notifications from the system in various embodiments...Generic match notifications include notification of compatible jobs but may not provide specific information or contact links.  Detailed match notifications may include notification of compatible jobs with specific information and/or contact links. Contact notifications may include notifications that an employer has sent a message. …”)
wherein a profile of the user in the automated job description system stores name and contact information of the user and wherein the automated job description system obfuscates the name and contact information of the user in the message (Fig 14, ¶110: “...The system may present automatic search highlights 14012 and send email or push notifications 14018 to the candidate. The candidate may also receive employer communication 14010... employer contact 14026, save/discard listings 14028, and others....”; ¶116: “...candidates may receive various types of email messages and other notifications from the system in various embodiments...Generic match notifications include notification of compatible jobs but may not provide specific information or contact links.”)
Carter teaches an automated method/system for presenting employment analysis and recommendation via an employment matching server system based on a plurality of business rules, and action-optimized algorithms. Carter further teaches presenting search results in various forms including customizing/refining an automated search. Carter further teaches a messaging system for allowing hiring companies to send messages to candidates, and allow candidates to reply.  Ebrahimian, Yuan and Carter are directed to the same field of endeavor since they are related to receiving and processing search queries, evaluating and presenting search results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian with the intelligent messaging system of Yuan and the employer custom/refinement search features as taught by Carter since it allows for candidates to receive match notifications of compatible jobs but not provide specific information or contact info (¶184, ¶186, ¶187, ¶191).


With respect to claim 23, 
Ebrahimian, Yuan and Carter disclose all of the above limitations, Carter further discloses,
further comprising generating a message to be provided to a candidate in the plurality of candidates, providing the message via the automated job description system under a first identity(Fig 14, ¶110: “...The system may present automatic search highlights 14012 and send email or push notifications 14018 to the candidate. The candidate may also receive employer communication 14010... employer contact 14026... ¶116: “...Candidates may receive various types of email messages and other notifications from the system in various embodiments...Generic match notifications include notification of compatible jobs but may not provide specific information or contact links... Contact notifications may include notifications that an employer has sent a message. …”)
providing the message via the9Application No.: 16/162,680Attorney Docket No.: 08750003USResponse to Office Action of September 9, 2020 automated job description system under a second identity, wherein the second identity and not the first identity includes identifying information for the use (¶116: “...Detailed match notifications may include notification of compatible jobs with specific information and/or contact links. Contact notifications may include notifications that an employer has sent a message...”)
Carter teaches an automated method/system for presenting employment analysis and recommendation via an employment matching server system based on a plurality of business rules, and action-optimized algorithms. Carter .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimian, Yuan, Carter, in further view of McGovern et al., US Patent Application Publication No US 2014/0180948 A1.
With respect to claim 4,
Ebrahimian, Yuan and Carter disclose all of the above limitations, the combination of Ebrahimian, Yuan and Carter does not distinctly describe the following limitations, but McGovern however as shown discloses,
wherein the method further comprises: generating a plurality of questions to be asked to the user through an iterative process, wherein a first answer of the user to a first question in the plurality of questions is used to generate a second question to be answered by the user (Fig 26, question tree, Fig 27A and 27B, (¶8: “...presenting a user with a first question, receiving an answer to the first question, presenting a user with one or more subsequent questions, receiving an answer to each of the subsequent questions, wherein at least one subsequent question is selected based on an answer provided to a previous question...”;¶91: “...a seeker's (either employment seeker or employee seeker) profile (i.e., background and preferences) can be entered and/or edited iteratively. After matching is performed, the seeker can be prompted to provide additional information or alter existing information in response to various conditions... Answering iterative data collection questions causes the search/match results to be quickly updated to reflect the new match criteria...”;¶196: “...the series of questions can branch, resulting in different questions being asked depending upon the answers given to one or more previous questions...”)
Ebrahimian discloses a method/system for recruiting, interviewing, reviewing, hiring and retaining employees within a business. Ebrahimian further teaches that the employer can create a job description using tools and templates and answering questions related to skills and the job position (¶84).  Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Yuan also teaches a computer system whereby one or more descriptions of job openings are provided by one or more employers by action-optimized algorithms. Carter further teaches that employer profile information may be a composite of user personality questionnaire, user values questionnaire, organization culture/values questionnaire, work satisfaction questionnaire, and others. McGovern is used to teach an employee seeker match profile collection and management technique including a method for presenting a user with a first question, receiving an answer to the first question, presenting a user with one or more subsequent questions, receiving an answer to each of the subsequent questions, wherein at least one subsequent question is selected based on an answer provided to a previous question.  A person of ordinary skill in the art would have been motivated to combine the known data collection and management features of McGovern to Ebrahimian, Carter, and Yuan to achieve the claimed invention and there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). Ebrahimian, Yuan and Carter are directed to the same field of endeavor since they are related to receiving and processing search queries, evaluating and presenting search results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian, the employer 

With respect to claim 5, 
Ebrahimian, Yuan and Carter disclose all of the above limitations, the combination of Ebrahimian, Yuan and Carter does not distinctly describe the following limitations, but McGovern however as shown discloses,
wherein the data mining step comprises: identifying, based on the at least one answer of the user, a plurality of related job descriptions in at least one job database; (¶8: “…setting match criteria for the user based at least partly upon at least one of the subsequent questions or the first question and generating match scores using the match criteria…”;¶139: “…The employment system can be a match-based employment system or another type of employment system. Human resources information includes, but is not limited to, data about the users of the system (e.g., user attributes and preferences) and/or transaction data (e.g., employers viewing matched employment seekers, employment seekers viewing matched employers, hires, positions being unposted without hires, etc.). The human resources information can be stored in a database which may be analyzed for human using various data mining/pattern discerning techniques.…”)
identifying, from the plurality of related job descriptions, the one or more extrinsic job requirements(¶9: “…generating match scores between a plurality of employment seekers and a plurality of open positions, determining a set of match results associated with an open position wherein the match results in the set are each associated with match scores that meet a threshold value and sending information to an employee seeker associated with the open position automatically, wherein the information includes data about at least one match result in the set...the additional information includes data about at least one match result in the set not previously sent to the employee seeker….”;¶143: “...when a search is performed in an employment system, one or more near space searches are automatically performed as well.. To perform a near space search, the system introduces an error into the original search specification. ..”;¶144: “... one or more near space searches that are each based upon introducing error into the same search criterion are displayed colinearly; however, the results can be displayed in any suitable manner. If more than one search criterion is varied to produce different colinearly displayed near space results, the results are preferably displayed as parallel lines as shown in FIG. 17)
McGovern discloses a match-based employment system including iterative data collection features. McGovern further discloses that when a search is .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimian, Yuan, Carter in further view of Sokol, US Patent Application Publication No US 2015/0379473 A1.
With respect to claim 17,
Ebrahimian, Yuan and Carter disclose all of the above limitations, the combination of Ebrahimian, Yuan and Carter does not distinctly describe the following limitation, but Sokol however as shown,
receiving, from the candidate, an interview decline message; (¶15: “…candidates can use candidate UI to view job opportunities…accept or decline invitations to interview, etc…) and automatically generating a recommendation for the user based on the interview decline message..(¶34: “…send referral request function 212 for forwarding the job description along with a recommendation to apply for the job to a candidate...“)
Sokol discloses a method/system for automatically generating metrics of compatibility between employment opportunities and users. Sokol further teaches forwarding the job description along with a recommendation to apply for the job to a candidate. Ebrahimian, Yuan and Carter are directed to the same field of endeavor since they are related to matching candidates with job openings. One of ordinary skill in the art would have recognized the adaptation of forwarding the job description along with a recommendation to apply for the job to a candidate could be performed with the technical expertise demonstrated in the applied references. (See KSR [127S Ct.at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of Ebrahimian, the employer custom/refinement search features of Carter and the intelligent messaging system of Yuan with the referral system as taught by Sokol since it provides an interface allowing for the monitoring and exchanging information between employers, referrers, (potential) candidates and operators (¶15).

With respect to claim 18,
Ebrahimian, Yuan and Carter disclose all of the above limitations, the combination of Ebrahimian, Yuan and Carter does not distinctly describe the following limitation, but Sokol however as shown discloses,
receiving, from the candidate, an interview decline message (¶15: “…candidates can use candidate UI to view job opportunities…accept or decline invitations to interview, etc…) and preparing and sending a communication with a revised job description based on the interview decline message.(“…operators can use operator UI to modify or remove listings…”)
Sokol discloses a method/system for automatically generating metrics of compatibility between employment opportunities and users. Sokol further teaches that candidates can use the candidate UI to accept or decline invitations to interview and that operators can use an operator UI to modify or remove listings. Ebrahimian, Yuan, Carter and Sokol are directed to the same field of endeavor since they are related to matching candidates with job openings. One of ordinary skill in the art would have recognized the adaptation of sending a modified job description based on an interview decline message from a candidate could be performed with the technical expertise demonstrated in the applied references. (See KSR [127S Ct.at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for online recruiting of .

Conclusion
References cited but not used:
Meier, US Patent Application Publication No US 2017/0270485 A1, “Job Posting, Resume Creation/Management and Applicant Tracking System and Method”, related to computer-implemented recruiting, resume management, resume submission, applicant tracking systems and job posting systems and methods.
Hardtke et al., “Identifying Candidates for Job Openings using a Scoring Function based on Features in Resumes and Job Descriptions”, US Patent Application Publication No US 2015/0127565 A1, relating to methods of providing a candidate with a score for a particular job opening, as well as notifying employers that one or more high scoring candidates for a job opening have been identified.
Obeid, “Resume Management and Recruitment Workflow System and Method”, US Patent Application Publication No US 2016/0140504 A1, relating to a resume management and recruitment workflow system for allowing a hiring manager/recruiting representative to search a resume 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
           /LYNDA JASMIN/           Supervisory Patent Examiner, Art Unit 3629